DETAILED ACTION
This action is responsive to the application filed on March 04, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 04, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on March 04, 2020 are acceptable for examination purposes.

Claim Objections
Claims 3, 12 and 18 are objected to because of the following informalities:  the claim language recites “wherein the non-binary machine learning evaluation metrics include at least one metric selected from [[the]] a group consisting of precision, recall, accuracy, precision by label, recall by label, F1-measure by label, hamming loss, subset accuracy, F1 measure, micro precision, micro recall, and micro F1 measure.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts (US Pub. No. 2020/0210882).
  	With respect to claim 1, Roberts teaches a computer-implemented method comprising:     	performing, by one or more computer processors, one or more tests on a test input resulting in one or more disparate data points that are either non-binary or binary (see abstract, paragraphs [0003], [0014], [0038], [0042]-[0044], [0048]-[0049]-[0053] and figures 1-2, 4 (and related paragraphs), a method for machine learning based function testing. The method may include: applying, to a first output of a function, a first machine learning model trained to determine a first quantity of mislabeled records in the first output of the function, the function being configured to label each record in a dataset as being a member of a first class or a second class. The client 120 may interact with the testing engine 110 in order to assess the performance of a function 155 before the function 155 is deployed to the production system 150, which provides infrastructure for executing the function 155. For example, the testing engine 110 may determine, in response to a request from the client 120, the performance of the function 155 in performing a task by at least determining a performance metric for the function 155. For instance, the function 155 may be a filter function that may be applied to a dataset to determine, based on one or more features associated with each record in the dataset, a class membership for each record in the dataset. The function 155 may be a machine learning model (i.e. testing input) that has been trained, for example, to filter and/or classify the records in the dataset into one or more groups of records based on the class membership of each record within the dataset. Alternatively and/or additionally, the function 155 may be a deterministic model that applies one or more rules in order to filter and/or classify the records in the dataset into groups of records in accordance with the class membership of each record within the dataset).   	standardizing, by one or more computer processors, the one or more disparate data points utilizing a trained binary classification model (see paragraphs [0021], [0044], [0058], [0061] and figure 4 (and related paragraphs), the testing engine 110 may apply, to the output of the function 155, one or more machine learning models in order to assess the performance of the function 155. For example, the testing engine 110 may apply, to the output of the function 155, a first machine learning model 115a and a second machine learning model 115b. The first machine learning model 115a and/or the second machine learning model 115b may be a predictive machine learning model including, for example, a support vector machine, a Bayes classifier, a neural network, a gradient boosting machine, an elastic net, a decision tree, and/or the like. Furthermore, the first machine learning model 115a and the second machine learning model 115b may each be trained to learn the distinguishing features of records associated with the plant class and records associated with the animal class. In doing so, the first machine learning model 115a and the second machine learning model 115b may each be trained to identify and/or determine a quantity of mislabeled records present in the output of the function 155).   	generating, by one or more computer processors, one or more non-binary machine learning evaluation metrics based on the one or more standardized disparate data points (see figure 4 (and related paragraphs) and paragraphs [0038], [0059]-[0068], the same machine learning models may also be applied to the output of the reference function to determine a quantity of mislabeled records in the output of the reference function. A metric score for the function may be interpolated based at least on a difference in the quantity of the quantity of mislabeled records present in the output of the function and in the output of the reference function) and   	responsive to the one or more generated non-binary machine learning evaluation metrics exceeding one or more thresholds, deploying, by one or more computer processors, the test input (see paragraphs [0008], [0019], [0053], [0068], the function may be deployed to the production system based at least on the performance metric of the function exceeding a threshold value).    	With respect to claim 2, Roberts teaches wherein standardizing the one or more disparate data points utilizing the trained binary classification model, comprises:   	classifying, by one or more computer processors, one or more non-binary disparate data points according to a binary classification technique and the trained binary classification model (see paragraphs [0003], [0013], [0024]-[0025], [0040], [0042]-[0044], [0054], applying, to a first output of a function, a first machine learning model trained to determine a first quantity of mislabeled records in the first output of the function, the function being configured to label each record in a dataset as being a member of a first class or a second class; applying, to the first output of the function, a second machine learning model trained to determine a second quantity of mislabeled records in the first output of the function; determining, based at least on a first difference between the first quantity of mislabeled records and the second quantity of mislabeled records, a performance metric for the function; and deploying, based at least on the performance metric of the function, the function to a production system).  	With respect to claim 8, Roberts teaches wherein the test input is a software (see paragraph [0003], function/features/class of a software to be deployed to a production system).  	With respect to claim 9, Roberts teaches wherein the software contains one or more deep learning models (see paragraph [0037], the function may be a deep learning model including, for example, a neural network, a belief network, a restricted Boltzmann machine, and/or the like).
  	With respect to claims 10-11, the claims are directed to a computer program product that corresponds to the method recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Roberts also teaches such a program and medium in paragraph [0025]).
  	With respect to claims 16-17, the claims are directed to a system that corresponds to the method recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Roberts also teaches such a system in figures 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Pub. No. 2020/0210882) in view of Subramanian et al. (US Pub. No. 2020/0226503 – hereinafter Subramanian).  	With respect to claim 3, Roberts is silent to disclose wherein the non-binary machine learning evaluation metrics include at least one metric selected from the group consisting of precision, recall, accuracy, precision by label, recall by label, F1-measure by label, hamming loss, subset accuracy, F1 measure, micro precision, micro recall, and micro F1 measure.  	However, in an analogous art, Subramanian teaches wherein the non-binary machine learning evaluation metrics include at least one metric selected from the group consisting of precision, recall, accuracy, precision by label, recall by label, F1-measure by label, hamming loss, subset accuracy, F1 measure, micro precision, micro recall, and micro F1 measure (see paragraph [0036], determine a Hamming Loss Metric relating to an accuracy of a label in performing a classification by using the validation set of the data).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Roberts’s teaching, which set forth a method for determining the performance metric of a function, specifically to a machine learning based technique for testing various functions, by using non-binary machine learning evaluation metrics as suggested by Subramanian, as Subramanian would provide a mechanism for performing a classification by using the validation set of the data.  	With respect to claim 4, Roberts is silent to disclose generating, by one or more computer processors, a report containing the generated non- binary machine learning evaluation metrics.  	However, in an analogous art, Subramanian teaches generating, by one or more computer processors, a report containing the generated non- binary machine learning evaluation metrics (see paragraph [0056], analysis platform may generate a report that identifies the prediction (e.g., that includes information that identifies the prediction, a likelihood of the prediction occurring, and/or the like), and may store the report in the server device and/or may output the report via the client device and/or the user device (e.g., via a display)).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Roberts’s teaching, which set forth a method for determining the performance metric of a function, specifically to a machine learning based technique for testing various functions, by using non-binary machine learning evaluation metrics as suggested by Subramanian, as Subramanian would provide a mechanism for performing and reporting classifications by using the validation set of the data.  	With respect to claim 5, Subramanian teaches notifying, by one or more computer processors, one or more users with the generated report (see paragraph [0056], analysis platform may generate a report that identifies the prediction (e.g., that includes information that identifies the prediction, a likelihood of the prediction occurring, and/or the like), and may store the report in the server device and/or may output the report via the client device and/or the user device (e.g., via a display)).  	With respect to claim 6, Subramanian teaches presenting, by one or more computer processors, the generated report on a web user graphical interface (see paragraph [0056], analysis platform may generate a report that identifies the prediction (e.g., that includes information that identifies the prediction, a likelihood of the prediction occurring, and/or the like), and may store the report in the server device and/or may output the report via the client device and/or the user device (e.g., via a display)).  	With respect to claim 7, Subramanian teaches adjusting, by one or more computer processors, one or more stylistic elements associated with the generated report (see paragraph [0070] and figure 1F, the reporting component may generate output that identifies a prediction for an invoice in a manner that is the same as or similar to that described elsewhere herein. As shown by reference number 370, the invoice analysis platform may include a scoring component. For example, the scoring component may determine a score that indicates a likelihood of a prediction occurring for an invoice. In some implementations, the scoring component may output a score to a rules component (shown by reference number 380). In some implementations, the rules component may generate an invoice list based on scores for various invoices based on prioritizing the various invoices. For example, the invoice list may identify invoices prioritized for collection of unpaid amounts, for generation of collection plans, and/or the like).  	With respect to claims 12-15, the claims are directed to a computer program product that corresponds to the method recited in claims 3-6, respectively (see the rejection of claims 3-6 above).
  	With respect to claims 18-20, the claims are directed to a system that corresponds to the method recited in claims 3-5, respectively (see the rejection of claims 3-5 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Budman et al. (US Pub. No. 2020/0349246) set forth a method for identifying a user based on the classification of user movement data. An identity verification system receives a sequence of motion data characterizing movements performed by a target user. The sequence of motion data is received as a point cloud of the motion data. The point cloud is input a machine-learned model trained based on manually labeled point clusters of a training set of motion data that each represent a movement. The machine-learned model identifies a movement represented by the point cloud of the motion data and assigns a label describing the movement the point cloud. The system generates a labeled representation of the sequence of motion data comprising the label identifying a portion of the sequence of motion data corresponding to the identified movement (see abstract).
  	Desai et al (US Pub. No. 2020/0279219) a device may receive invoice data related to multiple invoices, requisition data related to multiple requisitions, or project data related to multiple projects. The device may process the data using a feature extraction engine to identify features of the data. The device may process the data using a transformation engine to reduce a size of the data. The device may process the data using a set of machine learning models. The device may generate a set of recommendations related to at least one of: categorizing each of the multiple invoices, each of the multiple requisitions, or each of the multiple projects into one or more of multiple categories, identifying a set of possible suppliers for each of the multiple requisitions or each of the multiple projects, or identifying a set of similar projects for each of the multiple projects. The device may perform one or more actions (see abstract).
  	Desai et al (US Pub. No. 2020/0265119) a device may receive utility usage data for multiple buildings across multiple locations. The device may process the utility usage data using a first set of models associated with performing at least one of: an intra-building anomaly detection for the utility usage data, a first grouping of the utility usage data based on characteristics of the utility usage data, or a second grouping of the utility usage data based on the multiple locations. The device may process first output from the first set of models using a second set of models associated with pre-processing the first output in association with identifying anomalies in the first grouping or in the second grouping. The device may process the first output and second output from the second set of models using a super model associated with identifying the anomalies. The device may perform, based on the score, one or more actions (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192